BAKER, J.
(After Stating the Facts as Above.)— The undisputed evidence shows that the appellant received sixty-nine mules from the appellee at Nogales, Arizona, destined to Buckeye, Arizona, a station on the *512line of the Arizona Eastern Railroad Company, and loaded them into two cars, and carried them to Tucson, Arizona, and thence to Maricopa, Arizona, where the cars containing the mules were delivered to the said Arizona Eastern Railroad Company, a connecting carrier, and was by the last-named company carried to Phoenix, Arizona. The Arizona Eastern Railroad Company was unable to transport the animals any farther towards Buckeye, Arizona, their destination, owing to a washout on its road, and they remained in Phoenix for several days in a crowded, muddy and filthy corral, where they were prevented from lying down and resting. The appellee finally receipted for the mules at Phoenix and drove them himself to Buckeye. The delay in transportation of the animals and their ill treatment at Phoenix resulted in damages to the appellee. The question is whether the appellant is liable for these damages. Independent of contract, the appellant was under no duty or obligation to transport appellee’s mules beyond its own terminus. 1 Hutchinson on Carriers, § 226. Then, since appellant was not- by law a common carrier as to the mules at the time of the occurrence of the alleged damages on the line of the Arizona Eastern Railroad Company, its liability depends solely upon its contract with appellee. 3 Wood on Railroads, par. 452a. The written contract between the parties for the shipment of the mules called for through transportation from Nogales, Arizona, to Buckeye, Arizona. If this were all of the contract, the appellant would be liable for the damages occurring to the mules because of the default of the Arizona Eastern Railroad Company, but the contract for through transportation contained the express stipulation that—
“The responsibility of the first party, whether as common carrier or otherwise, shall cease and utterly determine upon the arrival of said livestock at the *513station where the said livestock is to leave the road of the first party in the course of transportation to destination. ’ ’
The undisputed evidence shows that the station referred to in the contract was Maricopa. This stipulation in the contract was binding upon the appellee. It is well settled that the obligation of a carrier to transport goods beyond the terminus of its own line being a matter of contract, and not a legal duty, the carrier may if he contracts for through transportation, by the contract limit his liability to his own line; for such a limitation does not relieve him from his common-law liability safely to carry and deliver to the connecting carrier. 1 Hutchinson on Carriers, § 233; 4 Elliott on Railroads, par. 1438; Myrick v. Railway Co., 107 U. S. 102, 27 L. Ed. 325, 1 Sup. Ct. Rep. 425 (see also, Rose’s U. S. Notes); Atlantic Coast Line Ry. Co. v. Riverside Mills, 219 U. S. 186, 31 L. R. A. (N. S.) 7, 55 L. Ed. 167, 31 Sup. Ct. Rep. 164; Dodge v. Chicago, St. P., M. & O. Ry. Co., 111 Minn. 123, 126 N. W. 627; Little Rock & Ft. S. Ry. Co. v. Odom, 63 Ark. 326, 38 S. W. 339; Jones v. Railway Co., 89 Ala. 376, 8 South. 61; Railroad Co. v. Shomo, 90 Ga. 496, 16 S. E. 220; Hoffman v. Railway Co., 8 Kan. App. 379, 56 Pac. 331; Railroad Co. v. Bourne et al., 15 Ky. Law Rep. 445; Fremont etc. Ry. Co. v. New York etc. Ry. Co., 66 Neb. 159, 59 L. R. A. 939, 92 N. W. 131; Harris v. Railroad Co., 36 Misc. Rep. 181, 73 N. Y. Supp. 159; Bird v. Railway Co., 99 Tenn. 719, 63 Am. St. Rep. 856, 42 S. W. 451 ; Hunter v. Railroad Co., 76 Tex. 195, 13 S. W. 190; Tolman v. Abbot, 78 Wis. 192, 47 N. W. 264; Illinois Cent. R. Co. v. Frankenberg, 54 Ill. 88, 5 Am. Rep. 92.
In Atlantic Coast Line R. Co. v. Riverside Mills, supra, Mr. Justice Lurton, speaking of a provision in a contract exempting the initial carrier from lia*514bility for a loss or damage not occurring on its own portion of the route, says:
“Such a provision is not a contract for exemption from a carrier’s liability as such, but a provision making plain that it did not assume the obligation, of a carrier beyond its own line, and that each, succeeding carrier in the route was but the agent of the shipper for a continuance of the transportation. It is therefore obvious that at the common law an initial carrier under such a state of fact would not be liable for a loss through the fault of the connecting carrier to whom it had, in due course, safely delivéred. the goods for further transportation” — citing Railroad Co. v. Pratt, 22 Wall. 123, 22 L. Ed. 827; Myrick v. Railroad Co., 107 U. S. 102, 27 L. Ed. 325, 1 Sup. Ct. Rep. 425; Southern Pac. Co. v. Interstate Commerce Commission, 200 U. S. 536, 554, 50 L. Ed. 585, 26 Sup. Ct. Rep. 330 (see also, Rose’s U. S. Notes).
The allegation in the appellee’s amended complaint that “plaintiff is informed and believes, and therefore alleges, that the line of the Arizona Eastern Railroad Company aforesaid from Maricopa to Buckeye, Arizona, is under the control of the said defendant Southern Pacific Company,” remained wholly unproven. The undisputed evidence shows that the Arizona Eastern Railroad Company was an independent line not under the control of the appellant, and owned, operated, and controlled its own railroad and auxiliary property. There is therefore no reason to charge the appellant with liability for the damages on the ground that the Arizona Eastern Railroad Company was under its control, or that any partnership relation existed between the appellant and that company.
Enough has' been said to show that the .appellant was not liable for the damages resulting from the default of the Arizona Eastern Railroad Company in the transportation and ill treatment of the mules.
*515But the appelleer insists that the appellant was responsible for negligence occurring on its, own line.
The complaint does not charge any unreasonable delay in transporting the mules over the line of the appellant. The facts set forth in the complaint as constituting a breach of the contract of carriage are as follows:
“That,'in violation of said agreement, defendants failed and neglected to transport and deliver said mules to the destination hereinabove mentioned, with safety and without unreasonable delay; that at Phoenix, Maricopa county, Arizona, said mules were held by, defendant’s agents until the, second day of February, 1915, in a crowded, muddy, filthy and excessively damp corral, where, by reason of the said condition of the said corral, they were prevented from lying down and resting; that said defendants and its agents wholly failed, neglected, and refused to transport said mules from Phoenix to Buckeye, and by reason of such failure, neglect and refusal plaintiff was obliged to, and did, drive said mules on foot from Phoenix to Buckeye on or about the tenth day of February, 1915; that on the thirtieth day of January, 1915, when plaintiff was notified by defendants ’ agents that said mules would not be transported by rail further than Phoenix, a total of more than forty hours had been wasted in transporting said mules by said defendants and their agents; that by reason of the delay in transporting said mules and the ill usage to which said mules were subjected, as hereinabove described, said mules depreciated in value between No-gales and Phoenix to the extent of $15 per head, or $1,035 in all. ...”
While there is a sweeping charge of unreasonable delay in transporting mules from Nogales to. Phoenix, the pleader descends to particulars by stating that the delay was at Phoenix, and that the injury occurred there, and by reason of defendants’ failure to transport mules • from Phoenix to Buckeye. There is no allegation of unreasonable delay or injury or negli*516gence between Nogales and Maricopa, the distance the mules were transported over the appellant’s line.
In Ecton v. Chicago, B. & Q. Ry. Co., 125 Mo. App. 223, 102 S. W. 575, it is said:
“Plaintiff based his right to recover in his pleadings on defendant’s negligence in delaying trains at numerous points.”
And it was held he was confined to his allegations. The court said:
“No other sort of negligence is pleaded, and it is a fundamental rule, constantly enforced, that when the charge is specific, no other can be urged than that which is specially pleaded. Chitty v. Railway Co., 148 Mo. 75 [49 S. W. 868]; Grissmore v. Railway Co., 118 Mo. App. 387 [94 S. W. 306]; Breeden v. Mining Co., 103 Mo. App. 176 [76 S. W. 731].”
In the Chitty case, 148 Mo. 64, 49 S. W. 868, the rule is stated as follows:
“It is furthermore the law that, when a plaintiff alleges specific acts of negligence on the defendant’s-part, his evidence, and likewise his right of recovery, will be limited to the specific acts charged, and this rule obtains even where a general averment of negligence precedes the averment of specific acts of negligence in the petition.”
If it be granted that there was evidence of delay on the appellant’s line, it is aside from any allegation of the complaint that it was unreasonable or negligent, or that damages were sustained by reason thereof. The only delay or negligence charged is at Phoenix, and thence to Buckeye, all occurring on the line of the Arizona Eastern Railroad Company. .
The complaint shows clearly that it was drawn upon the theory that the appellant was liable under the contract of carriage for delay or injury to stock, negligently occurring on the line of the connecting carrier, and, since we have found otherwise, it follows that no liability is alleged or proved as against the appellant.
*517The curious situation is presented in the case of judgment for separate amounts ag’ainst the appellant and the Arizona Eastern Railroad Company. Upon appellee’s theory of the case, the only verdict and judgment authorized was one against the appellant for the whole amount of the damages. It was error to enter judgment against each one of the companies, but, since the Arizona Eastern Railroad Company does' not appeal, and remains satisfied with the judgment against it, we make no further mention of the error, only to say that certainly the appellee has no cause to complain of the result. He is lucky.
Prom what has been said it necessarily follows that it was error to refuse the appellant’s motion for an instructed verdict. The judgment is reversed, without remanding the cause.
ROSS, J., concurs.